UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7569


DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus


NOLAN B. JONES, Chairman of Board of Commis-
sioners; CHARLES BATTLE, JR., Commissioner;
LESLIE D. STRAYHORN, Commissioner; SONDRA
RIGGS, Commissioner; REYNOLDS MASON, Sheriff;
TIM MORTON, Deputy; UNKNOWN DEPUTY; BILLY W.
WHITE; HORACE PHILLIPS, Member of Commis-
sioners; JONES COUNTY, NORTH CAROLINA,
                                           Defendants - Appellees.




                            No. 95-7754



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus


NOLAN B. JONES, Chairman of Board of Commis-
sioners; CHARLES BATTLE, JR., Commissioner;
LESLIE D. STRAYHORN, Commissioner; SONDRA
RIGGS, Commissioner; REYNOLDS MASON, Sheriff;
TIM MORTON, Deputy; UNKNOWN DEPUTY; BILLY W.
WHITE; HORACE PHILLIPS, Member of Commis-
sioners; JONES COUNTY, NORTH CAROLINA,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Chief
District Judge. (CA-95-76)


Submitted:   August 5, 1997             Decided:   October 9, 1997


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Robert Scott Pierce,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina;
Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and order retaining the rec-

ord in the district court. We have reviewed the record and the dis-

trict court's opinion and orders and find no reversible error. The

claims Willis raises do not meet the constitutional standards re-
quired to state a claim under 42 U.S.C. § 1983 (1994). The district

court did not abuse its discretion in denying Willis's motions to

amend the caption and complaint. The district court properly

retained the record while motions in the case were still pending.
We deny Willis's motions for oral argument. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3